DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 July 2021 and 16 July 2021 have been considered by the examiner.

Election/Restrictions
Claims 1-12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-19 are rejected under 35 U.S.C. 102 as being anticipated by Kitamura (JP 2009-127715 A).
In Re claim 13, Kitamura disclose a brake assembly, comprising: a caliper (20) and carrier (caliper support 40); a first brake pad (50) having a first backplate (52) and first friction material (54); a second brake pad (60) having a second backplate (62) and second friction material (64); a pad retraction spring (70) having a first supporting portion (78), a first engaging portion (76a), and a second engaging portion (opposite side; see figs. 2-5); and a first stop surface (see adjacent 68); wherein the first and second friction material face each other and define a partially enclosed volume therebetween (see fig. 2) for accommodating a brake rotor (80); wherein the first backplate has a first backplate face (see adjacent 66a) and the second backplate has a second backplate face (see adjacent 66a; the second brake pad is identical); wherein the first engaging portion of the pad retraction spring engages the first backplate face (see 66a, 76a) and the second engaging portion of the pad retraction spring engages the second backplate face (see 66a, 76a; the second brake pad is identical); and wherein the first backplate includes a radially outer surface comprising the first stop surface (see adjacent 68).  
In Re claim 14, see figs. 2-5.
In Re claim 15, see fig. 8.
In Re claim 16, see portion 78 in fig. 8.
In Re claims 17-19, see figs. 2-5, which show that the spring has two ends and that the brake pads are identical.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657